Exhibit 10.4

 

EXECUTION COPY

 

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R. §§ 200.80(b)4, AND 240.24b-2

 

 

 

NOVATED AND RESTATED

 

TECHNOLOGY LICENSE AGREEMENT

 

 

dated as of April 7, 2006

 

 

among

 

 

ISIS PHARMACEUTICALS, INC.,

 

 

SYMPHONY GENISIS, INC.

 

 

and

 

 

SYMPHONY GENISIS HOLDINGS LLC

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

Article 1

Definitions

1

 

 

 

Article 2

Grant Of Rights

1

 

 

 

 

2.1.

Assignment

1

 

2.2.

License Grant

2

 

2.3.

Sublicense to Licensor

2

 

2.4.

Right to Sublicense

2

 

2.5.

Partial Reversion of License upon Licensor’s Exercise of Discontinuation Option

3

 

2.6.

Reservation of Rights

3

 

2.7.

Regulatory Files After Expiration or Termination of Term or Discontinuation
Option

3

 

2.8.

Delivery of Materials After Expiration or Termination of Term

4

 

2.9.

License Opportunities

5

 

2.10.

Separate Third Party License for Discontinued Program

6

 

2.11.

Supply of Materials After Expiration or Termination of Term

6

 

 

 

Article 3

Sublicense To Certain Third Party Intellectual Property

6

 

 

 

 

3.1.

Third Party Sublicense Payments

6

 

3.2.

Sublicensed Intellectual Property

7

 

 

 

Article 4

Intellectual Property

7

 

 

 

 

4.1.

Ownership

7

 

4.2.

Marking

7

 

4.3.

Prosecution and Maintenance

7

 

4.4.

Abandonment

8

 

4.5.

Infringement

8

 

4.6.

Enforcement Right During Term

9

 

4.7.

Post-Term Enforcement

10

 

4.8.

Withdrawal of Enforcement

11

 

4.9.

Recoveries

12

 

 

 

Article 5

Representations And Warranties

12

 

 

 

 

5.1.

Representations and Warranties of Licensor

12

 

5.2.

Disclaimer and Acknowledgement

13

 

 

 

Article 6

Indemnification And Limitation Of Liability

13

 

 

 

 

6.1.

Indemnity

13

 

6.2.

Notice of Claims

14

 

6.3.

Defense of Proceedings

14

 

6.4.

Settlement

15

 

6.5.

Limitation of Liability

16

 

6.6.

Insurance

16

 

i

--------------------------------------------------------------------------------


 

Article 7

Term And Termination

16

 

 

 

 

7.1.

Term

16

 

7.2.

Termination

16

 

7.3.

Survival

17

 

7.4.

Bankruptcy

17

 

 

 

Article 8

Miscellaneous

17

 

 

 

 

8.1.

Notices

17

 

8.2.

Entire Agreement

18

 

8.3.

Assignment

19

 

8.4.

Headings

19

 

8.5.

Independent Contractor

19

 

8.6.

Severability

19

 

8.7.

No Third-Party Beneficiaries

19

 

8.8.

Compliance with Laws

19

 

8.9.

Amendment

20

 

8.10.

Governing Law; Consent to Jurisdiction and Service of Process

20

 

8.11.

WAIVER OF JURY TRIAL

20

 

8.12.

Counterparts

20

 

8.13.

No Waiver

20

 

 

 

 

 

 

ANNEX A

DEFINITIONS

 

ANNEX B

[RESERVED]

 

ANNEX C

CERTAIN PROGRAM-SPECIFIC PATENTS

 

ANNEX D

CERTAIN ROYALTY AND MILESTONE PAYMENTS

 

 

 

 

 

 

 

SCHEDULE 2.2

CERTAIN RESTRICTIONS RELATING TO LICENSED INTELLECTUAL PROPERTY LICENSED TO
LICENSOR BY A THIRD PARTY

 

 

ii

--------------------------------------------------------------------------------


 

NOVATED AND RESTATED
TECHNOLOGY LICENSE AGREEMENT

 

This NOVATED AND RESTATED TECHNOLOGY LICENSE AGREEMENT (this “Agreement”) is
made and effective as of April 7, 2006 by and among, Isis Pharmaceuticals, Inc.,
a Delaware corporation (the “Licensor”), Symphony GenIsis, Inc., a Delaware
corporation (“Symphony GenIsis”) (each of Licensor and Symphony GenIsis being a
“Party,” and collectively, the “Parties”), and Symphony GenIsis Holdings LLC, a
Delaware limited liability company (“Holdings”).

 

WHEREAS, Licensor and Holdings have entered into that certain Technology License
Agreement, dated April 7, 2006 (the “Original Agreement”);

 

WHEREAS, Holdings desires to assign its right, title and interest in, and
delegate and novate its obligations under the Original Agreement to Symphony
GenIsis, and Licensor and Symphony GenIsis desire to novate and restate the
terms and conditions of the Original Agreement to effect such novation;

 

WHEREAS, Licensor owns or has rights in certain technology, know-how, patents
and other intellectual property rights related to the design, development,
manufacture and/or use of the Products;

 

WHEREAS, Licensor desires to grant to Symphony GenIsis, and Symphony GenIsis
desires to acquire, the exclusive (or nonexclusive, as the case may be) right to
use such technology, know-how, patents and other intellectual property rights to
develop and commercialize Products on the terms and conditions of this
Agreement; and

 

WHEREAS, Licensor desires to receive, and Symphony GenIsis desires to grant to
Licensor, the exclusive right to use such technology, know-how, patents and
other intellectual property rights to develop Products on behalf of Symphony
GenIsis on the terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Capitalized terms used herein and not defined shall have the meanings assigned
to such terms in Annex A attached hereto.

 

ARTICLE 2
GRANT OF RIGHTS

 

2.1.          Assignment.  Holdings hereby assigns to Symphony GenIsis all of
its right, title and interest in and to the Original Agreement.  The Parties
agree that from and after the Closing Date, all of the right, title, interest
and obligations of Holdings under the Original

 

1

--------------------------------------------------------------------------------


 

Agreement will be assigned, novated and transferred to, and assumed by, Symphony
GenIsis, as amended and restated by this Agreement.

 

2.2.          License Grant.

 


(A)   SUBJECT TO SECTIONS 2.3, 2.4, 2.5 AND 2.6 BELOW, THE LIMITATIONS AND
RESTRICTIONS SET FORTH ON SCHEDULE 2.2, AND THE TERMS AND CONDITIONS OF THIS
AGREEMENT, LICENSOR HEREBY GRANTS TO SYMPHONY GENISIS A FULLY PAID, WORLDWIDE,
EXCLUSIVE LICENSE UNDER THE LICENSED INTELLECTUAL PROPERTY, SOLELY TO DEVELOP,
MAKE, HAVE MADE, USE, OFFER FOR SALE, SELL, AND IMPORT PRODUCTS IN THE EXCLUSIVE
FIELD; AND


 


(B)   SUBJECT TO SECTIONS 2.3, 2.4, 2.5 AND 2.6 BELOW, THE LIMITATIONS AND
RESTRICTIONS SET FORTH ON SCHEDULE 2.2, AND THE TERMS AND CONDITIONS OF THIS
AGREEMENT, LICENSOR HEREBY GRANTS TO SYMPHONY GENISIS A FULLY PAID, WORLDWIDE,
NONEXCLUSIVE LICENSE UNDER THE LICENSED INTELLECTUAL PROPERTY, SOLELY TO
DEVELOP, MAKE, HAVE MADE, USE, OFFER FOR SALE, SELL, AND IMPORT PRODUCTS IN THE
NONEXCLUSIVE FIELD.


 

2.3.          Sublicense to Licensor.  Symphony GenIsis hereby grants to
Licensor a fully paid, worldwide, exclusive (even as to Symphony GenIsis)
sublicense under the Licensed Intellectual Property, with the right to grant
further sublicense(s), to develop, make, have made, use and import Products, or
otherwise as necessary or useful to carry out Licensor’s obligations or exercise
Licensor’s rights under the Operative Documents.  Notwithstanding the foregoing,
Licensor shall only exercise its sublicense rights in connection with and for
the purpose of carrying out Licensor’s obligations or exercising Licensor’s
rights under the Operative Documents.  In the event of the expiration of a
Discontinuation Option without exercise by Licensor, the sublicense set forth in
this Section 2.3 shall expire with respect to the Products relating to the
Program to which such Discontinuation Option pertained.  Upon the unexercised
expiration or termination of the Purchase Option without Licensor’s exercise of
the Purchase Option, the sublicense set forth in this Section 2.3 shall expire
with respect to all Products relating to the Program(s) for which Licensor has
not exercised the Discontinuation Option.

 

2.4.          Right to Sublicense.  Subject to the limitations and restrictions
set forth on Schedule 2.2, the license granted hereunder includes the right of
Symphony GenIsis to grant sublicenses under the Licensed Intellectual Property,
provided, that,

 


(A)   SUBJECT TO SECTIONS 2.3 AND 2.4(B), SYMPHONY GENISIS SHALL NOT SUBLICENSE
ANY OF THE RIGHTS GRANTED PURSUANT TO SECTION 2.2 TO ANY THIRD PARTY (INCLUDING
WITHOUT LIMITATION ANY AFFILIATES) DURING THE TERM;


 


(B)   NOTWITHSTANDING (A), IN THE EVENT OF THE EXPIRATION OF A DISCONTINUATION
OPTION WITHOUT EXERCISE BY LICENSOR, SYMPHONY GENISIS MAY GRANT SUBLICENSE(S) TO
THIRD PARTIES (INCLUDING WITHOUT LIMITATION AFFILIATES) OF THE RIGHTS GRANTED
PURSUANT TO SECTION 2.2 WITH RESPECT TO THE PRODUCTS RELATING TO THE PROGRAM TO
WHICH SUCH DISCONTINUATION OPTION PERTAINED;


 


(C)   EACH SUBLICENSE GRANTED IS (I) PURSUANT TO A WRITTEN CONTRACT, (II)
CONSISTENT WITH THE TERMS OF THIS AGREEMENT, (III) DOES NOT GRANT ANY RIGHTS
BEYOND THE SCOPE OF THE LICENSE RIGHTS GRANTED HEREIN, AND (IV) IS AS PROTECTIVE
OF LICENSOR’S RIGHTS AS SET FORTH IN THIS AGREEMENT; AND


 

2

--------------------------------------------------------------------------------


 


(D)   UPON LICENSOR’S WRITTEN REQUEST, SYMPHONY GENISIS SHALL PROVIDE TO
LICENSOR COPIES OF ANY SUBLICENSE AGREEMENTS, PROVIDED THAT (I) SYMPHONY GENISIS
MAY REDACT ANY FINANCIAL OR OTHER PROPRIETARY INFORMATION CONTAINED THEREIN
WHICH DOES NOT AFFECT LICENSOR’S RIGHTS AND (II) LICENSOR SHALL TREAT ITS COPY
OF THE SUBLICENSE AGREEMENTS AS CONFIDENTIAL INFORMATION OF SYMPHONY GENISIS.


 

2.5.          Partial Reversion of License upon Licensor’s Exercise of
Discontinuation Option.  Licensor and Symphony GenIsis acknowledge that Licensor
may exercise its Discontinuation Option pursuant to Section 11.1 of the Amended
and Restated Research and Development Agreement.  Upon the Discontinuation
Option Closing Date, as applicable, (i) the license set forth in Section 2.2
(and the corresponding sublicense under Section 2.3) shall expire with respect
to the Products relating to the Program for which Licensor exercised its
Discontinuation Option, as applicable, (ii) those patents, know-how and
enhancements that were previously part of the Licensed Intellectual Property and
relate exclusively to such Program (including its Products) but not to the other
Programs, shall be deleted from the relevant intellectual property definitions,
and accordingly, Symphony GenIsis shall no longer be responsible for any
obligations or costs (including royalties or fees to third parties, prosecution
costs, maintenance costs and enforcement costs) accruing after such
Discontinuation Option Closing Date with respect to such patents, know-how and
enhancements; and (iii) Symphony GenIsis shall (a) at Licensor’s request and
option, promptly return to Licensor or destroy all Tangible Materials relating
solely to such Program; and (b) upon Licensor’s request, provide Licensor a copy
of any Tangible Materials which relate to such Program (but not solely to such
Program).  The Parties shall, as necessary, promptly amend this Agreement, in
connection with the exercise and consummation of the Discontinuation Option
pursuant to Section 11.1 of the Amended and Restated Research and Development
Agreement, to give Licensor all rights it needs to pursue the Program for which
such option was exercised without any obligation to or dependency on Symphony
GenIsis and to limit this Agreement to the other Programs.

 

2.6.          Reservation of Rights.  All rights not expressly granted to a
Party hereunder shall remain the exclusive property of the other Party. 
Symphony GenIsis covenants and agrees not to use or exploit the Licensed
Intellectual Property outside of the scope of the licenses granted herein. 
Licensor covenants and agrees not to use or exploit the Licensed Intellectual
Property in connection with the development, manufacture, use, sale, or
importation of Products in the Exclusive Field after the expiration of all
sublicenses granted pursuant to Section 2.3; provided, however, that such
covenant by Licensor shall not apply to any Program for which Licensor exercises
a Discontinuation Option or to any Products relating to such Program.  For the
avoidance of doubt, Isis shall not be restricted from using or otherwise
exploiting any intellectual property relating to drug discovery platforms
outside the fields of the Products and/or the Programs.

 

2.7.          Regulatory Files After Expiration or Termination of Term or
Discontinuation Option.

 


(A)   AS SOON AS REASONABLY PRACTICAL AFTER THE EXPIRATION OR TERMINATION OF THE
PURCHASE OPTION WITHOUT EXERCISE BY LICENSOR AND AS OF A DATE TO BE AGREED UPON
BY LICENSOR AND SYMPHONY GENISIS, LICENSOR AND SYMPHONY GENISIS SHALL, AT
SYMPHONY GENISIS’ EXPENSE, TAKE ALL ACTIONS NECESSARY TO EFFECT THE ASSIGNMENT
TO SYMPHONY GENISIS OR ITS DESIGNEE OF THE

 

3

--------------------------------------------------------------------------------



 


SPONSORSHIP TO THE REGULATORY FILES WITH RESPECT TO THE PROGRAMS FOR WHICH
LICENSOR HAS NOT EXERCISED ITS DISCONTINUATION OPTION.  AFTER SUCH REGULATORY
FILES ARE ASSIGNED TO SYMPHONY GENISIS, LICENSOR SHALL HAVE NO FURTHER RIGHTS
THEREIN OR OBLIGATIONS THEREUNDER; PROVIDED, HOWEVER, THAT DURING THE ONE
HUNDRED EIGHTY (180) DAYS FOLLOWING SUCH ASSIGNMENT OF REGULATORY FILES, AT
SYMPHONY GENISIS’ REASONABLE REQUEST AND EXPENSE, LICENSOR SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO PROVIDE SYMPHONY GENISIS OR ITS DESIGNEE WITH
ASSISTANCE IN RESPECT OF SUCH REGULATORY FILES.  LICENSOR SHALL, AT THE
REASONABLE REQUEST OF SYMPHONY GENISIS AND AT SYMPHONY GENISIS’ EXPENSE, PERFORM
ANY ACTS THAT SYMPHONY GENISIS MAY REASONABLY DEEM NECESSARY OR DESIRABLE TO
EVIDENCE OR CONFIRM SYMPHONY GENISIS’ OWNERSHIP INTEREST IN SUCH REGULATORY
FILES, INCLUDING, BUT NOT LIMITED TO, MAKING FURTHER WRITTEN ASSIGNMENTS IN A
FORM DETERMINED BY SYMPHONY GENISIS.  WITHOUT LIMITING THE LICENSE RIGHTS
GRANTED UNDER THIS ARTICLE 2, THE PARTIES UNDERSTAND AND AGREE THAT THE
ASSIGNMENT OF SUCH REGULATORY FILES DOES NOT INCLUDE AN ASSIGNMENT OF ANY
LICENSED INTELLECTUAL PROPERTY.


 

(b)   As soon as reasonably practical after the expiration of a Discontinuation
Option without exercise by Licensor and as of a date to be agreed upon by
Licensor and Symphony GenIsis, Licensor and Symphony GenIsis shall, at Symphony
GenIsis’ expense, take all actions necessary to effect the assignment to
Symphony GenIsis or its designee of the sponsorship to the Regulatory Files with
respect to the Programs for which Licensor has not exercised its Discontinuation
Option.  After such Regulatory Files are assigned to Symphony GenIsis, Licensor
shall have no further rights therein or obligations thereunder; provided,
however, that during the one hundred eighty (180) days following such assignment
of Regulatory Files, at Symphony GenIsis’ reasonable request and expense,
Licensor shall use commercially reasonable efforts to provide Symphony GenIsis
or its designee with assistance in respect of such Regulatory Files.  Licensor
shall, at the reasonable request of Symphony GenIsis and at Symphony GenIsis’
expense, perform any acts that Symphony GenIsis may reasonably deem necessary or
desirable to evidence or confirm Symphony GenIsis’ ownership interest in such
Regulatory Files, including, but not limited to, making further written
assignments in a form determined by Symphony GenIsis.  Without limiting the
license rights granted under this ARTICLE 2, the Parties understand and agree
that the assignment of such Regulatory Files does not include an assignment of
any Licensed Intellectual Property.


 

2.8.          Delivery of Materials After Expiration or Termination of Term.

 

(a)   Upon the unexercised expiration or termination of the Purchase Option
without exercise by Licensor, Licensor shall, at Symphony GenIsis’ expense,
promptly deliver to Symphony GenIsis all copies of Tangible Materials existing
as of the date of such unexercised expiration or termination that relate to the
Programs for which Licensor has not exercised its Discontinuation Option;
provided, however that Licensor may also retain copies of (and the right to use)
those Tangible Materials that are required to be delivered to Symphony GenIsis
hereunder but which also relate to (i) any Program for which Licensor has
exercised its Discontinuation Option or (ii) any other product of Licensor.


 

(b)   In the event of the expiration of a Discontinuation Option without
exercise by Licensor, Licensor shall, at Symphony GenIsis’ expense, promptly
deliver to Symphony GenIsis all copies of Tangible Materials existing as of the
date of such expiration that relate to the Program to which the Discontinuation
Option pertained; provided, however that Licensor may

 

4

--------------------------------------------------------------------------------


 

also retain copies of (and the right to use) those Tangible Materials that are
required to be delivered to Symphony GenIsis hereunder but which also relate to
any other Program or any other product of Licensor.


 

(c)   Subsequent to any such unexercised expiration or termination of the
Purchase Option without exercise by Licensor or expiration of a Discontinuation
Option without exercise by Licensor, (i) Licensor shall promptly notify Symphony
GenIsis (and any subsequent partners or transferees of Symphony GenIsis’ rights
hereunder) regarding any safety or other related issues that Licensor identifies
in its safety database that may be relevant to a Product being developed by
Symphony GenIsis (or any such partner or transferee) hereunder, and if
requested, provide the data supporting Licensor’s conclusions regarding such
issues, and (ii) Symphony GenIsis shall use commercially reasonable, good faith
efforts, to negotiate with any of its subsequent partners or transferees of
Symphony GenIsis’ rights hereunder to ensure, Isis’ continued access to safety
data and other related information acquired by Symphony GenIsis or any
subsequent partners or transferees of Symphony GenIsis’ rights hereunder [***].


 

2.9.          License Opportunities.  In the event that, during the Term,
Licensor reasonably determines that it is necessary to license from any third
party any intellectual property relating to the composition of matter, use,
manufacture, formulation or exploitation of the Products (“Third Party IP”) and
Licensor desires to license such Third Party IP during the Term, then (i) if
Licensor desires Symphony GenIsis to pay any or all of the financial obligations
under such license, Licensor shall obtain Symphony GenIsis’ written consent,
which shall not be unreasonably withheld or delayed before acquiring such
license; and (ii) if Symphony GenIsis provides such consent, then unless
otherwise agreed to by the Parties in writing, Licensor shall use commercially
reasonable efforts to obtain, at the time such license is granted, the right to
sublicense such Third Party IP to Symphony GenIsis consistent with the terms of
this Agreement as if such Third Party IP were Licensed Intellectual Property. 
Unless otherwise agreed to by the Parties in writing, the financial obligations
under any licenses to Third Party IP obtained by Licensor with Symphony GenIsis’
consent shall (1) be borne fully by Symphony GenIsis if such Third Party IP
relates solely to the composition of matter, use, manufacture, formulation or
exploitation of the Products and, at the time of entering into such third party
license, Licensor has not exercised its Discontinuation Option with respect to
the Program to which such Third Party IP relates; or (2) be shared by the
Parties in amounts and/or percentages to be agreed upon by the Parties prior to
Licensor entering into such third party license, if such Third Party IP relates
(but does not relate solely) to the composition of matter, use, manufacture,
formulation or exploitation of Products within Program(s) for which Licensor has
not exercised its Discontinuation Option and also relates to either (x) the
composition of matter, use, manufacture, formulation or exploitation of Products
within Program(s) for which Licensor has exercised its Discontinuation Option or
(y) the composition of matter, use, manufacture, formulation or exploitation of
other products of Licensor; or (3) be borne fully by Licensor if such Third
Party IP relates solely to the composition of matter, use, manufacture,
formulation or exploitation of Product(s) within a Program(s) for which Licensor
has exercised its Discontinuation Option.  Notwithstanding the foregoing,
Licensor shall have no obligation to obtain any such third party licenses under
this Agreement or, in the event that Symphony GenIsis does not give such
consent, to grant any sublicenses to Symphony GenIsis.  Upon obtaining a license
to such Third Party IP and the right to sublicense to Symphony GenIsis, the
Parties will, as necessary, promptly amend this Agreement to include such
sublicensed intellectual property within the

 

5

--------------------------------------------------------------------------------


 

license granted hereunder, incorporate any other limitations, royalties or other
provisions required by such third party with respect to such sublicense, and
address Symphony GenIsis’ rights (if any) with respect to patent prosecution,
maintenance and enforcement of patents and patent applications within such Third
Party IP.

 

2.10.        Separate Third Party License for Discontinued Program.  In the
event of the expiration of a Discontinuation Option without exercise by
Licensor, Symphony GenIsis has the right to transfer to a third party Symphony
GenIsis’ rights to the Products relating to the Program to which such
Discontinuation Option pertained (the “Discontinued Program”).  If Symphony
GenIsis identifies a third party that wishes to obtain such rights, then upon
Symphony GenIsis’ request, (i) Licensor and Symphony GenIsis shall amend this
Agreement to terminate all of Symphony GenIsis’ rights and obligations to the
extent applicable to the Discontinued Program and (ii) Licensor shall enter into
a separate license agreement with such third party in which all of such
terminated rights and obligations shall be conferred upon and undertaken by such
third party.  The terms and conditions of such license agreement shall be
identical to those contained herein, to the extent that such terms are
applicable to the Discontinued Program and not dependent on any Operative
Document other than this Agreement.  Such terms shall include but not be limited
to (1) provisions allowing for termination of such license agreement upon a
material, uncured breach of such license agreement by the third party on similar
terms as provided herein with respect to Symphony GenIsis and (2) a
confidentiality provision that is not dependent on any of the Operative
Documents.  Termination of this Agreement shall not effect such license
agreement and Licensor’s obligation to enter into such a license agreement shall
survive termination of this Agreement.

 

2.11.        Supply of Materials After Expiration or Termination of Term.  In
the event of an unexercised expiration or termination of the Purchase Option,
Licensor agrees to negotiate in good faith, and on commercially reasonable terms
and conditions, a supply agreement relating to materials, including compounds
and Products, required by Symphony GenIsis (or its partners or transferees
hereunder) for the continued development (including clinical development),
manufacture and commercialization of Products.

 

ARTICLE 3
SUBLICENSE TO CERTAIN THIRD PARTY INTELLECTUAL PROPERTY

 

3.1.          Third Party Sublicense Payments.  Unless otherwise agreed to by
the Parties in writing, to the extent that (a) any Licensed Patent Rights are
licensed to Licensor by a third party and sublicensed to Symphony GenIsis by
Licensor hereunder or (b) a third party has previously collaborated with Isis
with respect to GCCR or GCGR, and the development, manufacture, use, sale or
other commercialization of any Product by Symphony GenIsis shall require the
Licensor to make a royalty payment, milestone or any other payment obligation to
the third party licensor of such Licensed Intellectual Property or previous
collaborator, (i) Symphony GenIsis shall be responsible for the satisfaction of
such royalty payment, milestone or any other obligation to such licensor if such
payment is triggered by the development, manufacture, use, sale or other
commercialization of any Product by Symphony GenIsis; or (ii) such royalty
payment shall be shared by the Parties in amounts and/or percentages to be
agreed upon by the Parties if such payment relates (but does not relate solely)
to the manufacture, use, sale or other commercialization of any Product by
Symphony GenIsis.  Notwithstanding the foregoing, with

 

6

--------------------------------------------------------------------------------


 

respect to agreements between Isis and any third party existing as of the
Closing Date, Symphony GenIsis’ obligations under this Section 3.1 for Products
[***].

 

3.2.          Sublicensed Intellectual Property.  Symphony GenIsis acknowledges
(i) that certain Licensed Intellectual Property is licensed to Licensor by third
parties and will be sublicensed to Symphony GenIsis hereunder (the “Sublicensed
Intellectual Property”) and (ii) that such sublicense is subject to certain
restrictions and obligations set forth in the applicable written agreements
between Licensor and such third parties (the “Sublicense Obligations”),
including but not limited to those restrictions and obligations set forth on
Schedule 2.2.  Symphony GenIsis agrees to either be bound by the Sublicense
Obligations or forfeit the applicable sublicense of such Intellectual Property
under Section 2.2 subject to the applicable Sublicense Obligation and
sublicensed hereunder; provided, however, that Symphony GenIsis cannot use this
Section to avoid any Sublicense Obligation that has accrued prior to the date
Symphony GenIsis elects to forfeit the applicable sublicense.

 


ARTICLE 4
INTELLECTUAL PROPERTY

 

4.1.          Ownership.  The Parties acknowledge and agree that, as between
Licensor and Symphony GenIsis, and subject to Schedule 2.2, Licensor or its
licensors are the owners of all right, title and interest in and to the Licensed
Intellectual Property, including without limitation Symphony GenIsis
Enhancements.  Symphony GenIsis hereby assigns to Licensor all of Symphony
GenIsis’ rights and interests in any Symphony GenIsis Enhancements, including
any rights in inventions made jointly by Licensor and Symphony GenIsis. 
Symphony GenIsis shall promptly disclose any Symphony GenIsis Enhancement to
Licensor, and shall use reasonable efforts, at Licensor’s request and at no cost
to Licensor, to cooperate fully with Licensor to transfer such Symphony GenIsis
Enhancements to Licensor.

 

4.2.          Marking.  Symphony GenIsis shall mark, and shall cause all of its
sublicensees to mark, all Products, or the packaging thereof or materials
related thereto, with the number of the applicable patents licensed hereunder in
accordance with applicable U.S. patent law.

 

4.3.          Prosecution and Maintenance.

 

(a)   Unless otherwise set forth in this Section 4.3, (i) Licensor shall
prepare, file, prosecute and maintain those patents and patent applications in
Licensed Patent Rights for which Licensor has patent prosecution and maintenance
rights; and (ii) Licensor shall provide Symphony GenIsis with (1) quarterly
reports regarding the status of the prosecution and maintenance of
Program-Specific Patents, (2) copies of and/or access to any patent documents
related to the Licensed Patent Rights as reasonably requested by Symphony
GenIsis, (3) copies of patent applications and other substantive patent
prosecution documents pertaining to the Program-Specific Patents  prior to
filing in the United States so as to afford Symphony GenIsis and its patent
counsel, at Symphony GenIsis’ expense, a reasonable opportunity to review and
comment on such documents and (4) timely answers to Symphony GenIsis’ questions
regarding the status of patents and patent applications in Licensed Patent
Rights.

 

7

--------------------------------------------------------------------------------



 

(b)   Licensor will use commercially reasonable efforts to seek the allowance of
broad generic claims, consistent with Licensor’s determination of
enforceability, business considerations and other factors.


 

(c)   Subject to any such costs paid by Third Party Licensors and a reasonable
allocation of costs, to the extent that the Program-Specific Patents relate to
Licensor’s business other than the Programs, the cost of the prosecution and
maintenance of Program-Specific Patents shall be paid by Symphony GenIsis.  Upon
the scope of any Licensed Patent Rights being amended so that the patent or
patent application’s claims no longer relate to, or are exploitable in
connection with, any Product and/or any Program, for which Licensor has not
exercised a Discontinuation Option, such patent or patent application shall
cease to be a Licensed Patent Right and all rights and obligations with respect
to such patent or patent application (including costs, fees, prosecution,
maintenance and enforcement) shall revert to Licensor.


 

(d)   Symphony GenIsis shall not be responsible for the costs of any opposition,
interference or reexamination initiated by Licensor with respect to the Program
Specific Patents (except to the extent allocated in the Development Budget),
unless the Parties mutually agree in writing (i) that it is reasonably necessary
or useful to file and prosecute such opposition, interference or re-examination
in connection with such Program Specific Patents to protect their interests in
such Program Specific Patents and (ii) to a reasonable allocation of costs to
the extent that the Program Specific Patents relate to Licensor’s business other
than the Programs, which agreement will not be unreasonably withheld or
delayed.  In the event, however, that (i) Symphony GenIsis does not agree to pay
such costs (or its share of costs as reasonably allocated as set forth above) of
such opposition, interference or reexamination and (ii) Licensor successfully
files and prosecutes or settles such opposition, interference or reexamination
at its sole cost, then the licenses granted by Licensor to Symphony GenIsis in
Section 2.2 herein shall immediately terminate with respect to specific Program
Specific Patent subject to such opposition, interference or reexamination.


 

(e)   Each Party shall provide the prosecuting Party with reasonable cooperation
under this Section 4.3.


 

4.4.          Abandonment.  Subject to the limitations and restrictions set
forth on Schedule 2.2, the Parties acknowledge that in the event Licensor
desires to abandon any patent or patent application covering Program-Specific
Patents within the Major Market during the Term or in any jurisdiction after the
Term), Licensor shall provide prompt, timely, prior written notice of at least
[***] days prior to abandonment thereof to Symphony GenIsis before any such
abandonment.  If Symphony GenIsis informs Licensor in writing at least [***]
days before the relevant abandonment deadline that Symphony GenIsis desires to
avoid such abandonment or lapse, then Licensor shall continue to prosecute or
maintain such patent or patent application at Symphony GenIsis’ request and sole
expense.

 

4.5.          Infringement.  Each Party agrees to immediately notify the other
Party upon becoming aware of any infringement, misappropriation, illegal use or
misuse of the Licensed Intellectual Property in connection with Products in the
Exclusive Field and provide to the other Party all available evidence of such
infringement.

 

8

--------------------------------------------------------------------------------


 

4.6.          Enforcement Right During Term.

 

(a)   Except as provided in Section 4.6(b), during the Term, Licensor has the
first right, but not the obligation, to take action against others in the
courts, administrative agencies or otherwise to prevent or terminate
infringement, misappropriation, illegal use or misuse of the Licensed Patent
Rights or other Licensed Intellectual Property.


 

(b)   During the Term, Licensor has the first right, but not the obligation, to
take action against others to terminate or prevent a GenIsis Relevant Action. 
The costs and expenses of any such action shall be borne by Symphony GenIsis to
the extent the action relates to a GenIsis Relevant Action; provided, that
Symphony GenIsis’ prior, written consent was obtained prior to the initiation of
such action, such consent not to be unreasonable withheld or delayed.  Symphony
GenIsis shall, at its expense, cooperate with and reasonably assist Licensor in
any such action if so requested by Licensor, and, upon Licensor’s request,
execute, file and deliver all documents and proof necessary for such purpose,
including being named as a party to such litigation if requested by Licensor or
if required by Law.  Symphony GenIsis shall have the right to participate and be
represented by its own counsel at its own expense in any such action, suit or
proceeding with respect to Licensed Patent Rights solely relating to Products
for which Licensor has not exercised the relevant Discontinuation Option
provided that Symphony GenIsis shall not enter into any settlement or compromise
of such action, suit or proceeding that affects or concerns the validity,
enforceability, or ownership of any Licensed Patent Rights or other Licensed
Intellectual Property without the prior written consent of Licensor, which
consent shall not be unreasonably withheld or delayed.  Licensor shall not enter
into any settlement or compromise of such action, suit or proceeding that
affects or concerns the validity, enforceability, or ownership of any Licensed
Patent Rights or other Licensed Intellectual Property without the prior, written
consent of Symphony GenIsis, which consent shall not be unreasonably withheld or
delayed.


 

(c)   Subject to the limitations and restrictions set forth on Schedule 2.2, if,
(1) during the Term, Symphony GenIsis requests Licensor to take action pursuant
to Section 4.6(b) with respect to a GenIsis Relevant Action that either (i)
solely involves the enforcement of a Program Specific Patent or (ii) involves
the enforcement of other Licensed Intellectual Property and there is not a claim
of an issued Program Specific Patent that covers the infringing ASO, and (2)
Licensor does not take such action within [***] days of Symphony GenIsis’
written request that Licensor take such action, then Symphony GenIsis shall have
the option to commence any such action under its own direction and control, and
at Symphony GenIsis’ cost and expense.  Licensor shall, at Symphony GenIsis’
expense, cooperate with and reasonably assist Symphony GenIsis in any such
action if so requested by Symphony GenIsis, and, upon Symphony GenIsis’ request,
execute, file and deliver all documents and proof necessary for such purpose,
including being named as a party to such litigation if requested by Symphony
GenIsis or if required by Law.  Licensor shall have the right to participate and
be represented by its own counsel at its own expense in any such action, suit or
proceeding with respect to Licensed Patent Rights provided that Licensor shall
not enter into any settlement or compromise of such action, suit or proceeding
that affects or concerns the validity, enforceability, or ownership of any
Licensed Patent Rights or other Licensed Intellectual Property without the prior
written consent of Symphony GenIsis, which consent shall not be unreasonably
withheld or delayed.  Symphony GenIsis shall not enter into any settlement or
compromise of such action, suit or proceeding that

 

9

--------------------------------------------------------------------------------


 

affects or concerns the validity, enforceability, or ownership of any Licensed
Patent Rights or other Licensed Intellectual Property without the prior, written
consent of Licensor, which consent shall not be unreasonably withheld or
delayed.


 

4.7.          Post-Term Enforcement.

 

(a)   Program Specific Patents.  Following the unexercised expiration or
termination of the Purchase Option without Licensor’s exercise of the Purchase
Option, as between the Parties, and solely with respect to Program Specific
Patents, Symphony GenIsis shall have the first right, but not the obligation, to
take action against others to prevent or terminate GenIsis Relevant Actions. 
Licensor shall, at Symphony GenIsis’ expense, cooperate and reasonably assist
Symphony GenIsis in such action if so requested, and upon Symphony GenIsis’
request, execute, file and deliver all documents and proof necessary for such
purpose, including being named as a party to such litigation if requested by
Symphony GenIsis or if required by Law.  Licensor shall have the right to
participate and be represented in any such action, suit or proceeding by its own
counsel at its own expense provided that Licensor shall not enter into any
settlement or compromise of such action, suit or proceeding that affects or
concerns the validity, enforceability, or ownership of any Licensed Patent
Rights or other Licensed Intellectual Property without the prior written consent
of Symphony GenIsis, which consent shall not be unreasonably withheld or
delayed.  Symphony GenIsis shall not enter into any settlement or compromise of
such action, suit or proceeding that affects or concerns the validity,
enforceability, or ownership of any Licensed Patent Rights or other Licensed
Intellectual Property without the prior written consent of Licensor, which
consent shall not be unreasonably withheld or delayed.


 

(b)   Following the unexercised expiration or termination of the Purchase Option
without Licensor’s exercise of the Purchase Option, if Symphony GenIsis does not
take action under Section 4.7(a) within [***] days of Licensor’s written request
that Symphony GenIsis take such action, then Licensor shall have the option to
commence any such action under its own direction and control, and at Licensor’s
cost and expense.  Symphony GenIsis shall, at Licensor’s expense, cooperate and
reasonably assist Licensor in such action if so requested, and upon Licensor’s
request, execute, file and deliver all documents and proof necessary for such
purpose, including being named as a party to such litigation if requested by
Licensor or if required by Law.  Symphony GenIsis shall have the right to
participate and be represented in any such action, suit or proceeding by its own
counsel at its own expense provided that Symphony GenIsis shall not enter into
any settlement or compromise of such action, suit or proceeding that affects or
concerns the validity, enforceability, or ownership of any Licensed Patent
Rights or other Licensed Intellectual Property without the prior written consent
of Licensor, which consent shall not be unreasonably withheld or delayed. 
Licensor shall not enter into any settlement or compromise of such action, suit
or proceeding that affects or concerns the validity, enforceability, or
ownership of any Licensed Patent Rights or other Licensed Intellectual Property
without the prior written consent of Symphony GenIsis, which consent shall not
be unreasonably withheld or delayed.


 

(c)   Licensed Intellectual Property.  Except as set forth in Section 4.7(a) and
4.7(b) above, following the unexercised expiration or termination of the
Purchase Option without Licensor’s exercise of the Purchase Option, as between
the Parties, Licensor shall have the first

 

10

--------------------------------------------------------------------------------


 

right, but not the obligation, to take action against others in the courts,
administrative agencies or otherwise, under Licensor’s direction and control and
at Licensor’s cost and expense, to prevent or terminate infringement,
misappropriation, illegal use or misuse of any Licensed Intellectual Property,
including but not limited to a GenIsis Relevant Action.  Symphony GenIsis shall,
at Licensor’s expense, cooperate and reasonably assist Licensor in such action
if so requested, and upon Licensor’s request, execute, file and deliver all
documents and proof necessary for such purpose, including being named as a party
to such litigation if requested by Licensor or if required by Law.  Symphony
GenIsis shall have the right to participate and be represented in any such
action, suit or proceeding by its own counsel at its own expense provided that
Symphony GenIsis shall not enter into any settlement or compromise of such
action, suit or proceeding that affects or concerns the validity,
enforceability, or ownership of any Licensed Patent Rights or other Licensed
Intellectual Property without the prior written consent of Licensor, which
consent shall not be unreasonably withheld or delayed.  Licensor shall not enter
into any settlement or compromise of such action, suit or proceeding that
affects or concerns the validity, enforceability, or ownership of any Licensed
Patent Rights or other Licensed Intellectual Property without the prior written
consent of Symphony GenIsis, which consent shall not be unreasonably withheld or
delayed.


 

(d)   Except as set forth in Section 4.7(a) and 4.7(b) above and subject to the
limitations and restrictions set forth on Schedule 2.2, following the
unexercised expiration or termination of the Purchase Option without Licensor’s
exercise of the Purchase Option, if Licensor does not take action under Section
4.7(c) with respect to a GenIsis Relevant Action within [***] days of Symphony
GenIsis’ written request that Licensor take such action, then Symphony GenIsis
shall have the option to commence any such action under its own direction and
control, and at Symphony GenIsis’ cost and expense.  Licensor shall, at Symphony
GenIsis’ expense, cooperate and reasonably assist Symphony GenIsis in such
action if so requested, and upon Symphony GenIsis’ request, execute, file and
deliver all documents and proof necessary for such purpose, including being
named as a party to such litigation if requested by Symphony GenIsis or if
required by Law.  Licensor shall have the right to participate and be
represented in any such action, suit or proceeding by its own counsel at its own
expense provided that Licensor shall not enter into any settlement or compromise
of such action, suit or proceeding that affects or concerns the validity,
enforceability, or ownership of any Licensed Patent Rights or other Licensed
Intellectual Property without the prior written consent of Symphony GenIsis,
which consent shall not be unreasonably withheld or delayed.  Symphony GenIsis
shall not enter into any settlement or compromise of such action, suit or
proceeding that affects or concerns the validity, enforceability, or ownership
of any Licensed Patent Rights or other Licensed Intellectual Property without
the prior written consent of Licensor, which consent shall not be unreasonably
withheld or delayed.


 

4.8.          Withdrawal of Enforcement.  If either Party brings an action under
this ARTICLE 4 with respect to a GenIsis Relevant Action and subsequently ceases
to pursue or withdraws from such action without resolution (which resolution may
include the granting of a license by Isis to such third party that does not
violate Section 2.2 or Section 2.6 of this Agreement), it shall promptly notify
the other Party and the other Party may, to the extent permitted by Law,
substitute itself for the withdrawing party under the terms of this ARTICLE 4.

 

11

--------------------------------------------------------------------------------


 

4.9.          Recoveries.  All damages or other compensation of any kind
recovered in such action, suit, or proceeding or from any settlement or
compromise brought under this ARTICLE 4 shall first be used to reimburse each
Party for its expenses in connection with such action, suit or proceeding, (in
proportion to the expenses of each Party if recovery is insufficient to cover
all such expenses) and the remainder of such recovery, shall be allocated [***]
to the Party hereto taking the lead in the action, suit or proceeding.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

5.1.          Representations and Warranties of Licensor.  Licensor hereby
represents and warrants to Symphony GenIsis, that, as of the Closing Date:

 

(a)   Subject to Section 3.2 and Schedule 2.2, Licensor is the exclusive owner
of all right, title, and interest in and to (i) all Licensed Patent Rights and
not identified as jointly owned or licensed from a third party and (ii) the
Regulatory Files;


 

(b)   Licensor has sufficient rights to grant the licenses granted hereunder and
the grant of such licenses does not and will not conflict with any agreement to
which Licensor is a party or otherwise governing the Licensed Intellectual
Property and Licensor further represents and warrants that, on an ongoing basis
throughout the Term, Licensor shall not enter into any agreement that will
conflict with the rights and licenses granted to Symphony GenIsis hereunder;


 

(c)   To the Knowledge of Licensor, no third party is engaging in any activity
that infringes or misappropriates the Program-Specific Patents or related
know-how or trade secrets;


 

(d)   No element of the Licensed Intellectual Property has been adjudged invalid
or unenforceable in whole or part, and to the Knowledge of Licensor, the issued
patents within the Licensed Intellectual Property are valid and enforceable;


 

(e)   To the Knowledge of Licensor, no actions or claims have been asserted, are
pending or have been threatened, against Licensor in writing alleging that the
manufacture, use or sale of any Product misappropriates or infringes the
intellectual property rights of any third party;


 

(f)    Except as set forth on Annex D, Licensor and/or Symphony GenIsis shall
not be liable or otherwise obligated to pay royalties, milestone payments or
other consideration pursuant to any agreement Licensor may have with a third
party existing on the Closing Date in connection with Symphony GenIsis’
exploitation of the Licensed Intellectual Property (including Sublicensed
Intellectual Property) in connection with the development, manufacture, use,
sale, or importation of Products [***] hereunder; and


 

(g)   To the Knowledge of Licensor, the manufacture, use or sale of any Product
[***] by Symphony GenIsis (or its sublicensees) in strict accordance with the
licenses herein and other terms of this Agreement will not misappropriate or
infringe the intellectual property rights of any third party.

 

12

--------------------------------------------------------------------------------


 

5.2.          Disclaimer and Acknowledgement.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS ARTICLE 5, THE LICENSED INTELLECTUAL PROPERTY, PRODUCTS, TANGIBLE MATERIALS
AND REGULATORY FILES ARE PROVIDED “AS IS” WITH NO REPRESENTATIONS OR WARRANTIES
OF ANY KIND, AND LICENSOR EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, FITNESS
FOR PARTICULAR PURPOSE, OR NON-INFRINGEMENT.  LICENSOR DOES NOT WARRANT THE
PERFORMANCE OF ANY PRODUCT, INCLUDING THEIR SAFETY, EFFECTIVENESS OR COMMERCIAL
VIABILITY.  ANY SYMPHONY GENISIS ENHANCEMENTS PROVIDED TO LICENSOR HEREUNDER ARE
PROVIDED “AS IS” WITH NO REPRESENTATIONS OR WARRANTIES OF ANY KIND AND SYMPHONY
GENISIS EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT
NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR PARTICULAR
PURPOSE, OR NON-INFRINGEMENT.

 

ARTICLE 6
INDEMNIFICATION AND LIMITATION OF LIABILITY

 

6.1.          Indemnity.  To the greatest extent permitted by applicable Law,
Licensor shall indemnify and hold harmless Symphony GenIsis, its Affiliates, and
each of their respective officers, directors, employees, agents, members,
managers, successors and assigns (each, a “Symphony GenIsis Indemnified Party”)
and Symphony GenIsis shall indemnify and hold harmless Licensor, its Affiliates
and each of their respective officers, directors, employees, agents, members,
successors and assigns (each, a “Licensor Indemnified Party” and together with
Symphony GenIsis Indemnified Party, the “Indemnified Parties”), from and against
any and all claims, losses, costs, interest, awards, judgments, fees (including
reasonable fees for attorneys and other professionals), court costs,
liabilities, damages and expenses with an aggregate value of at least [***] (as
determined by the applicable Indemnified Parties acting in good faith), incurred
by any Symphony GenIsis Indemnified Party or Licensor Indemnified Party
(irrespective of whether any such Symphony GenIsis Indemnified Party or Licensor
Indemnified Party, as applicable, is a party to the action for which
indemnification hereunder is sought), (collectively, a “Loss”) to the extent
resulting from, arising out of, or relating to any and all third party suits,
claims, actions, proceedings, investigations, litigation or demands based upon:

 

(i)            in the case of Licensor being the Indemnifying Party, (A) any
breach of any representation or warranty made by Licensor herein or in any other
Operative Document, (B) any breach of any covenant, agreement or obligation of
Licensor contained herein, or in any other Operative Document, (C) any act of
gross negligence or willful misconduct by Licensor in performing its obligations
under this Agreement, or (D) the development, manufacture, use, handling,
storage, sale or other disposition of any Product arising from a Program for
which Licensor exercised a Discontinuation Option; in each case, except (1) with
respect to Losses for which Licensor is entitled to indemnification under this
ARTICLE 6 or (2) to the extent such Loss arises from the gross negligence or
willful misconduct of a Symphony GenIsis Indemnified Party, and

 

(ii)           in the case of Symphony GenIsis being the Indemnifying Party, (A)
any breach of any representation or warranty made by Symphony GenIsis herein or
in any

 

13

--------------------------------------------------------------------------------


 

other Operative Document, (B) any breach of any covenant, agreement or
obligation of Symphony GenIsis contained herein, or in any other Operative
Document, (C) any act of gross negligence or willful misconduct by Symphony
GenIsis in performing its obligations under this Agreement, or (D) the
development, manufacture, use, handling, storage, sale or other disposition of
Products (other than those Products arising from a Program for which Licensor
exercised a Discontinuation Option) after the end of the Term or the unexercised
expiration of the Discontinuation Option to which such Product related; in each
case, except (1) with respect to Losses for which Symphony GenIsis is entitled
to indemnification under this ARTICLE 6 or (2) to the extent such Loss arises
from the gross negligence or willful misconduct of an Licensor Indemnified
Party.

 

To the extent that the foregoing undertakings by Licensor and/or Symphony
GenIsis may be unenforceable for any reason, such Party shall make the maximum
contribution to the payment and satisfaction of any Loss that is permissible
under applicable Law.

 

6.2.          Notice of Claims.  Any Indemnified Party that proposes to assert a
right to be indemnified under this ARTICLE 6 shall notify Licensor or Symphony
GenIsis, as applicable (the “Indemnifying Party”), promptly after receipt of
notice of commencement of any action, suit or proceeding against such
Indemnified Party (an “Indemnified Proceeding”) in respect of which a claim is
to be made under this ARTICLE 6, or the incurrence or realization of any Loss in
respect of which a claim is to be made under this ARTICLE 6, of the commencement
of such Indemnified Proceeding or of such incurrence or realization, enclosing a
copy of all relevant documents, including all papers served and claims made, but
the omission so to notify the applicable Indemnifying Party promptly of any such
Indemnified Proceeding or incurrence or realization shall not relieve (a) such
Indemnifying Party from any liability that it may have to such Indemnified Party
under this ARTICLE 6 or otherwise, except, as to such Indemnifying Party’s
liability under this ARTICLE 6, to the extent, but only to the extent, that such
Indemnifying Party shall have been prejudiced by such omission, or (b) any other
indemnitor from liability that it may have to any Indemnified Party under the
Operative Documents.

 

6.3.          Defense of Proceedings.  In case any Indemnified Proceeding shall
be brought against any Indemnified Party, it shall notify the applicable
Indemnifying Party of the commencement thereof and such Indemnifying Party shall
be entitled to participate in, and provided such Indemnified Proceeding involves
a claim solely for money damages and does not seek an injunction or other
equitable relief against the Indemnified Party and is not a criminal or
regulatory action, to assume the defense of, such Indemnified Proceeding with
counsel reasonably satisfactory to such Indemnified Party, and after notice from
such Indemnifying Party to such Indemnified Party of such Indemnifying Party’s
election so to assume the defense thereof and the failure by such Indemnified
Party to object to such counsel within ten (10) Business Days following its
receipt of such notice, such Indemnifying Party shall not be liable to such
Indemnified Party for legal or other expenses related to such Indemnified
Proceedings incurred after such notice of election to assume such defense except
as provided below and except for the reasonable costs of investigating,
monitoring or cooperating in such defense subsequently incurred by such
Indemnified Party reasonably necessary in connection with the defense thereof. 
Such Indemnified Party shall have the right to employ its counsel in any such
Indemnified Proceeding, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless:


 

14

--------------------------------------------------------------------------------


 

(a)   the employment of counsel by such Indemnified Party at the expense of the
applicable Indemnifying Party has been authorized in writing by such
Indemnifying Party;


 

(b)   such Indemnified Party shall have reasonably concluded in its good faith
(which conclusion shall be determinative unless a court determines that such
conclusion was not reached reasonably and in good faith) that there is or may be
a conflict of interest between the applicable Indemnifying Party and such
Indemnified Party in the conduct of the defense of such Indemnified Proceeding
or that there are or may be one or more different or additional defenses,
claims, counterclaims, or causes of action available to such Indemnified Party
(it being agreed that in any case referred to in this clause (b) such
Indemnifying Party shall not have the right to direct the defense of such
Indemnified Proceeding on behalf of the Indemnified Party);


 

(c)   the applicable Indemnifying Party shall not have employed counsel
reasonably acceptable to the Indemnified Party, to assume the defense of such
Indemnified Proceeding within a reasonable time after notice of the commencement
thereof; provided, however, that (i) this clause shall not be deemed to
constitute a waiver of any conflict of interest that may arise with respect to
any such counsel, and (ii) an Indemnified Party may not invoke this clause (c)
if such Indemnified Party failed to timely object to such counsel pursuant to
the first paragraph of this Section 6.3 (it being agreed that in any case
referred to in this clause (c) such Indemnifying Party shall not have the right
to direct the defense of such Indemnified Proceeding on behalf of the
Indemnified Party); or


 

(d)   any counsel employed by the applicable Indemnifying Party shall fail to
timely commence or reasonably conduct the defense of such Indemnified
Proceeding, and such failure has prejudiced (or is in immediate danger of
prejudicing) the outcome of such Indemnified Proceeding (it being agreed that in
any case referred to in this clause (d) such Indemnifying Party shall not have
the right to direct the defense of such Indemnified Proceeding on behalf of the
Indemnified Party);


 

in each of which cases the fees and expenses of counsel for such Indemnified
Party shall be at the expense of such Indemnifying Party.  Only one counsel
shall be retained by all Indemnified Parties with respect to any Indemnified
Proceeding, unless counsel for any Indemnified Party reasonably concludes in
good faith (which conclusion shall be determinative unless a court determines
that such conclusion was not reached reasonably and in good faith) that there is
or may be a conflict of interest between such Indemnified Party and one or more
other Indemnified Parties in the conduct of the defense of such Indemnified
Proceeding or that there are or may be one or more different or additional
defenses, claims, counterclaims, or causes of action available to such
Indemnified Party.

 

6.4.          Settlement.  Without the prior written consent of such Indemnified
Party, such Indemnifying Party shall not settle or compromise, or consent to the
entry of any judgment in, any pending or threatened Indemnified Proceeding,
unless such settlement, compromise, consent or related judgment (i) includes an
unconditional release of such Indemnified Party from all liability for Losses
arising out of such claim, action, investigation, suit or other legal
proceeding, (ii) provides for the payment of money damages as the sole relief
for the claimant (whether at law or in equity), (iii) involves no finding or
admission of any violation of Law or the rights of any Person by the Indemnified
Party, and (iv) is not in the nature of a criminal or

 

15

--------------------------------------------------------------------------------


 

regulatory action.  No Indemnified Party shall settle or compromise, or consent
to the entry of any judgment in, any pending or threatened Indemnified
Proceeding (A) in respect of which any payment would result hereunder or under
any other Operative Document, (B)  which includes an injunction that will
adversely affect any Indemnifying Person, (C) which involves a finding or
admission of any violation of Law or the rights of any Indemnifying Person, (D)
which is in the nature of a criminal or regulatory action, or (E) which admits
the invalidity, misuse or unenforceability of a Licensed Patent Right, without
the prior written consent of the Indemnifying Party, such consent not to be
unreasonably conditioned, withheld or delayed.

 

6.5.          Limitation of Liability.  TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, NEITHER PARTY NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
MEMBERS, MANAGERS, EMPLOYEES, INDEPENDENT CONTRACTORS OR AGENTS SHALL HAVE ANY
LIABILITY OF ANY TYPE (INCLUDING, BUT NOT LIMITED TO, CLAIMS IN CONTRACT,
NEGLIGENCE AND TORT LIABILITY) FOR ANY SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE
OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, THE LOSS OF
OPPORTUNITY, LOSS OF USE OR LOSS OF REVENUE OR PROFIT IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR THE SERVICES PERFORMED HEREUNDER, EVEN IF SUCH
DAMAGES MAY HAVE BEEN FORESEEABLE.  THE FOREGOING SHALL NOT LIMIT EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION 6.1.

 

6.6.          Insurance.  The Parties shall maintain insurance as set forth in
Section 6.7 of the Amended and Restated Research and Development Agreement.

 

ARTICLE 7
TERM AND TERMINATION

 

7.1.          Term.  This Agreement shall commence on the Closing Date and shall
remain in force until terminated as provided herein.

 

7.2.          Termination.

 

(a)   Either Party may terminate this Agreement at any time if the other Party
is in material default or breach of this Agreement that has resulted in, or
would reasonably be expected to result in, a material adverse effect on the
Programs or the non-breaching Party’s rights under the Operative Documents, and
such material default or breach continues unremedied for a period of sixty (60)
days after written notice thereof is delivered to the defaulting or breaching
Party.


 

(b)   Licensor may terminate this Agreement at any time upon written notice to
Symphony GenIsis if (i) Investors materially breaches Sections 2 or 3 of the
Funding Agreement, (ii) Holdings breaches Section 2 of the Subscription
Agreement or (iii) Holdings or Symphony GenIsis is in material default or breach
the Purchase Option Agreement that has resulted in, or would reasonably be
expected to result in, a material adverse effect on the Licensor’s rights under
the Purchase Option Agreement and such default or breach is not cured within
thirty (30)

 

16

--------------------------------------------------------------------------------


 

days after written notice of such default or breach under the Purchase Option
Agreement is delivered to the defaulting or breaching Party.


 

(c)   Licensor may terminate Symphony GenIsis’ sublicense to a specific element
of Sublicensed Intellectual Property if Symphony GenIsis is in material default
or breach of a Sublicense Obligation relating to such Sublicensed Intellectual
Property and such material default or breach continues unremedied for a period
of sixty (60) days (or such shorter cure period as may be stipulated in the
applicable Sublicense Obligation) after written notice thereof is delivered to
Symphony GenIsis.


 

(d)   Upon any termination of this Agreement, all license rights granted herein
(except for those rights granted in or pursuant to Section 2.5) shall
immediately terminate.


 

7.3.          Survival.  The following Sections and Articles shall survive any
expiration or termination of this Agreement:  Sections 2.11, 4.1, 5.2 and 7.3,
and Articles 6 and 8.

 

7.4.          Bankruptcy.  All rights and licenses granted under this Agreement
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the
United States Bankruptcy Code (the “Code”), licenses to “Intellectual Property”
as defined in the Code.  The Parties agree that each Party shall retain and may
fully exercise all of its rights and elections under the Code.

 

ARTICLE 8
MISCELLANEOUS

 

8.1.          Notices.  Any notice, request, demand, waiver, consent, approval
or other communication which is required or permitted to be given to any Party
shall be in writing and shall be deemed given only if delivered to the Party
personally or sent to the Party by facsimile transmission (promptly followed by
a hard-copy delivered in accordance with this Section 8.1), by next Business Day
delivery by a nationally recognized courier service, or by registered or
certified mail (return receipt requested), with postage and registration or
certification fees thereon prepaid, addressed to the Party at its address set
forth below:

 

17

--------------------------------------------------------------------------------


 

Licensor:

 

Isis Pharmaceuticals, Inc.

1896 Rutherford Road

Carlsbad, CA 92008-7208

Attn:  B. Lynne Parshall

Facsimile:  (760) 603-4652

 

with a copy to;

 

Isis Pharmaceuticals, Inc.

1896 Rutherford Road

Carlsbad, CA 92008-7208

Attn:  General Counsel

Facsimile:  (760) 268-4922

 

Symphony GenIsis:

 

Symphony GenIsis, Inc.

7361 Calhoun Place, Suite 325

Rockville, MD  20855

Attn:  Charles W. Finn, Ph.D.

Facsimile:  (301) 762-6154

 

with a copy to;

 

Symphony Capital Partners, L.P.

875 Third Avenue

18th Floor

New York, NY  10022

Facsimile: (212) 632-5401

 

and

 

Symphony Strategic Partners, LLC

875 Third Avenue

18th Floor

New York, NY  10022

Facsimile: (212) 632-5401

 

or to such other address as such Party may from time to time specify by notice
given in the manner provided herein to each other Party entitled to receive
notice hereunder.

 

8.2.          Entire Agreement.  This Agreement (including any Annexes,
Schedules, Exhibits or other attachments hereto) and the agreements referred to
herein (including the Operative Documents) constitute the entire agreement
between the Parties with respect to the subject matter hereof, and no oral or
written statement may be used to interpret or vary the

 

18

--------------------------------------------------------------------------------


 

meaning of the terms and conditions hereof.  This Agreement supersedes any prior
or contemporaneous agreements and understandings, whether written or oral,
between the Parties with respect to the subject matter hereof, including the
Original Agreement but excluding the Operative Documents.

 

8.3.          Assignment.  Neither Party may assign or otherwise transfer this
Agreement without the prior written consent of the other Party; provided,
however, that (i) Licensor may assign this Agreement or any of its rights and
obligations hereunder without the consent of Symphony GenIsis (A) to an
Affiliate or in connection with a merger or the sale of all or substantially all
of the assets of the Licensor to which this Agreement relates, or (B) to the
Surviving Entity in the event Licensor undergoes a Change of Control in
compliance with Article 14 of the Amended and Restated Research and Development
Agreement, provided, however, the Licensed Patent Rights and Licensed Know-How
shall not be construed, as a result of such assignment, to include any patent
rights, know-how, trade secret, and other intellectual property that, prior to
such Change of Control, were owned or Controlled by the Person (other than
Licensor) involved in such Change of Control; and (ii) after expiration of the
Term without Licensor’s exercise of the Purchase Option, Symphony GenIsis may
assign this Agreement to any Person without the prior, written consent of
Licensor.  Assignment of this Agreement by either Party shall not relieve the
assignor of its obligations hereunder.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.

 

8.4.          Headings.  The descriptive headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of the Agreement.

 

8.5.          Independent Contractor.  Each Party shall be acting as an
independent contractor in performing under this Agreement and shall not be
considered or deemed to be an agent, employee, joint venturer or partner of the
other Party.

 

8.6.          Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.

 

8.7.          No Third-Party Beneficiaries.  Except with respect to certain
indemnification obligations and liability limitations pursuant to ARTICLE 6,
nothing in this Agreement, either express or implied, is intended to or shall
confer upon any third party any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.

 

8.8.          Compliance with Laws.  In performing under this Agreement, each
Party shall comply with all applicable Laws rules and regulations, including
without limitation, the United States Food and Drug Administration and the
United States Export Administration Regulations.

 

19

--------------------------------------------------------------------------------


 

8.9.          Amendment.  This Agreement may not be amended or modified except
by an instrument in writing signed by authorized representatives of Licensor and
Symphony GenIsis.

 

8.10.        Governing Law; Consent to Jurisdiction and Service of Process.

 

(a)   This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of New York.


 

(b)   Each of the Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in The City of
New York, Borough of Manhattan, and any appellate court from any jurisdiction
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
Parties hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in any such New
York State court or, to the fullest extent permitted by Law, in such federal
court.  Each of the Parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law.  Nothing in this
Agreement shall affect any right that any Party may otherwise have to bring any
action or proceeding relating to this Agreement.


 

(c)   Each of the Parties irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or federal court. 
Each of the Parties hereby irrevocably waives, to the fullest extent permitted
by Law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.


 

8.11.        WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

8.12.        Counterparts.  This Agreement may be executed in one or more
counterparts, and by the respective Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same Agreement.

 

8.13.        No Waiver.  The failure of either Party to enforce at any time for
any period the provisions of or any rights deriving from this Agreement shall
not be construed to be a waiver of such provisions or rights or the right of
such Party thereafter to enforce such provisions.

 

SIGNATURES FOLLOW ON NEXT PAGE

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective duly authorized officers.

 

 

SYMPHONY GENISIS, INC.

 

 

By:

/s/ Neil J. Sandler

 

 

Name: Neil J. Sandler

 

Title: Chairman of the Board

 

 

SYMPHONY GENISIS HOLDINGS LLC

 

By:

Symphony Capital Partners, L.P.,

 

its Manager

 

 

 

By:

Symphony Capital GP, L.P.,

 

its general partner

 

 

By:

Symphony GP, LLC,

 

its general partner

 

 

 

 

By:

/s/ Mark Kessel

 

 

Name: Mark Kessel

 

Title: Managing Member

 

 

 

 

ISIS PHARMACEUTICALS, INC.

 

 

By:

/s/ B. Lynne Parshall, J.D.

 

 

Name: B. Lynne Parshall, J.D.

 

Title: Executive Vice President, Chief Financial Officer and Secretary

 

--------------------------------------------------------------------------------


 

ANNEX A

 

DEFINITIONS

 

CERTAIN DEFINITIONS

 

“$” means United States dollars.

 

“Accredited Investor” has the meaning set forth in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended.

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et
seq.

 

“Ad Hoc Meeting” has the meaning set forth in Paragraph 6 of Annex B of the
Amended and Restated Research and Development Agreement.

 

“Additional Party” has the meaning set forth in Section 13 of the
Confidentiality Agreement.

 

“Additional Regulatory Filings” means such Governmental Approvals as required to
be made under any law applicable to the purchase of the Symphony GenIsis Equity
Securities under the Purchase Option Agreement.

 

“Adjusted Capital Account Deficit” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.

 

“Affected Member” has the meaning set forth in Section 27 of the Investors LLC
Agreement.

 

“Affiliate” means, with respect to any Person (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any officer, director, general partner, member or trustee of such Person,
or (iii) any Person who is an officer, director, general partner, member or
trustee of any Person described in clauses (i) or (ii) of this sentence.  For
purposes of this definition, the terms “controlling,” “controlled by” or “under
common control with” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person or
entity, whether through the ownership of voting securities, by contract or
otherwise, or the power to elect at least 50% of the directors, managers,
general partners, or persons exercising similar authority with respect to such
Person or entities.

 

“Amended and Restated Research and Development Agreement” means the Amended and
Restated Research and Development Agreement dated as of the Closing Date, among
Isis, Holdings and Symphony GenIsis.

 

“ApoB” means apolipoprotein B.

 

A-1

--------------------------------------------------------------------------------


 

“ApoB Product” means a pharmaceutical composition comprising an ASO that targets
ApoB.

 

“ApoB Program” means the identification, development, manufacture and/or use of
any ApoB Product in accordance with the Development Plan.

 

“ASO” means an oligonucleotide or analog, mimic or mimetic thereof having a
sequence that selectively modulates protein synthesis via the binding, partially
or wholly, of such oligomeric compound to a complementary nucleic acid sequence
encoding, directly or indirectly, said protein.

 

“Asset Value” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Auditors” means an independent certified public accounting firm of recognized
national standing.

 

“Balance Sheet Deficiency Date” has the meaning set forth in Section 1(c)(iii)
of the Purchase Option Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York or the City of San Francisco are
authorized or required by law to remain closed.

 

“Capital Contributions” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Available for Distribution” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.

 

“Chair” has the meaning set forth in Paragraph 4 of Annex B to the Amended and
Restated Research and Development Agreement.

 

“Change of Control” means and includes the occurrence of any of the following
events, but specifically excludes (i) acquisitions of capital stock directly
from Isis for cash, whether in a public or private offering, (ii) sales of
capital stock by stockholders of Isis, and (iii) acquisitions of capital stock
by or from any employee benefit plan or related trust:

 

(a)           the merger, reorganization or consolidation of Isis into or with
another corporation or legal entity in which Isis’ stockholders holding the
right to vote with respect to matters generally immediately preceding such
merger, reorganization or consolidation, own less than fifty percent (50%) of
the voting securities of the surviving entity; or

 

A-2

--------------------------------------------------------------------------------


 

(b)           the sale of all or substantially all of Isis’ assets or business.

 

“Class A Member” means a holder of a Class A Membership Interest.

 

“Class A Membership Interest” means a Class A Membership Interest in Holdings.

 

“Class B Member” means a holder of a Class B Membership Interest.

 

“Class B Membership Interest” means a Class B Membership Interest in Holdings.

 

“Class C Member” means a holder of a Class C Membership Interest.

 

“Class C Membership Interest” means a Class C Membership Interest in Holdings.

 

“Client Schedules” has the meaning set forth in Section 5(b) of the RRD Services
Agreement.

 

“Clinical Budget Component” has the meaning set forth in Section 4.1 of the
Amended and Restated Research and Development Agreement.

 

“Closing Date” means April 7, 2006.

 

“CMC” means the chemistry, manufacturing and controls documentation as required
for filings with Regulatory Authority relating to the manufacturing, production
and testing of drug products.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committed Capital” means $75,000,000.00.

 

“Common Stock” means the common stock, par value $0.01 per share, of Symphony
GenIsis.

 

“Company Expenses” has the meaning set forth in Section 5.09 of the Holdings LLC
Agreement.

 

“Company Property” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Confidential Information” has the meaning set forth in Section 2 of the
Confidentiality Agreement.

 

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of the
Closing Date, among Symphony GenIsis, Holdings, Isis, SCP, SSP, Investors,
Symphony Capital and RRD, as such agreement may be amended or amended and
restated from time to time.

 

A-3

--------------------------------------------------------------------------------


 

“Conflict Transaction” has the meaning set forth in Article X of the Symphony
 GenIsis Charter.

 

“Control” means, with respect to any material, information or intellectual
property right, that a Party owns or has a license to such item or right, and
has the ability to grant the other Party access, a license or a sublicense (as
applicable) in or to such item or right as provided in the Operative Documents
without violating the terms of any agreement or other arrangement with any third
party.

 

“Debt” of any Person means, without duplication:

 

(a)           all indebtedness of such Person for borrowed money,

 

(b)           all obligations of such Person for the deferred purchase price of
property or services (other than any portion of any trade payable obligation
that shall not have remained unpaid for 91 days or more from the later of (A)
the original due date of such portion and (B) the customary payment date in the
industry and relevant market for such portion),

 

(c)           all obligations of such Person evidenced by bonds, notes,
debentures or other similar instruments,

 

(d)           all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (whether or not the rights and remedies of the seller or
lender under such agreement in an event of default are limited to repossession
or sale of such property),

 

(e)           all Capitalized Leases to which such Person is a party,

 

(f)            all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities,

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Securities of such Person,

 

(h)           the net amount of all financial obligations of such Person in
respect of Hedge Agreements,

 

(i)            the net amount of all other financial obligations of such Person
under any contract or other agreement to which such Person is a party,

 

(j)            all Debt of other Persons of the type described in clauses (a)
through (i) above guaranteed, directly or indirectly, in any manner by such
Person, or in effect guaranteed, directly or indirectly, by such Person through
an agreement (A) to pay or purchase such Debt or to advance or supply funds for
the payment or purchase of such Debt, (B) to purchase, sell or lease (as lessee
or lessor) property, or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such Debt or to assure the holder of
such Debt against loss, (C) to supply funds to or in any other

 

A-4

--------------------------------------------------------------------------------


 

manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) or (D) otherwise to assure a creditor against loss, and

 

(k)           all Debt of the type described in clauses (a) through (i) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Encumbrance on property
(including accounts and contract rights) owned or held or used under lease or
license by such Person, even though such Person has not assumed or become liable
for payment of such Debt.

 

“Development Budget” means the budget (comprised of the Management Budget
Component and the Clinical Budget Component) for the implementation of the
Development Plan (the initial form of which was agreed upon by Isis and Symphony
GenIsis as of the Closing Date and attached to the Amended and Restated Research
and Development Agreement as Annex D thereto), as may be further developed and
revised from time to time in accordance with the Development Committee Charter
and the Amended and Restated Research and Development Agreement.

 

“Development Committee” has the meaning set forth in Article 3 of the Amended
and Restated Research and Development Agreement.

 

“Development Committee Charter” has the meaning set forth in Article 3 of the
Amended and Restated Research and Development Agreement.

 

“Development Committee Member” has the meaning set forth in Paragraph 1 of Annex
B to the Amended and Restated Research and Development Agreement.

 

“Development Plan” means the development plan covering all the Programs (the
initial form of which was agreed upon by Isis and Symphony GenIsis as of the
Closing Date and attached to the Amended and Restated Research and Development
Agreement as Annex C thereto), as may be further developed and revised from time
to time in accordance with the Development Committee Charter and the Amended and
Restated Research and Development Agreement.

 

“Development Services” has the meaning set forth in Section 1(b) of the RRD
Services Agreement.

 

“Director(s)” means the Persons identified as such in the Preliminary Statement
of the Indemnification Agreement (including such Persons as may become parties
thereto after the date hereof).

 

“Disclosing Party” has the meaning set forth in Section 3 of the Confidentiality
Agreement.

 

“Discontinuation Closing Date” has the meaning set forth in Section 11.1 of the
Amended and Restated Research and Development Agreement.

 

A-5

--------------------------------------------------------------------------------


 

“Discontinuation Date” means any date designated by Symphony GenIsis which shall
occur on or after the 90th day following the receipt by Isis of notice from
Symphony GenIsis of Symphony GenIsis’ intent to discontinue a Program in
accordance with the terms of the Amended and Restated Research and Development
Agreement.

 

“Discontinuation Option” has the meaning set forth in Section 11.1 of the
Amended and Restated Research and Development Agreement.

 

“Discontinuation Price” has the meaning set forth in Section 11.1 of the Amended
and Restated Research and Development Agreement.

 

“Discontinued Program” has the meaning set forth in Section 2.12 of the Novated
and Restated Technology License Agreement.

 

“Disinterested Directors” has the meaning set forth in Article IX of the
Symphony GenIsis Charter.

 

“Distribution” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Early Purchase Option Exercise” has the meaning set forth in Section 1(c)(iv)
of the Purchase Option Agreement.

 

“Effective Registration Date” has the meaning set forth in Section 1(b) of the
Registration Rights Agreement

 

“Encumbrance” means (i) any security interest, pledge, mortgage, lien (statutory
or other), charge or option to purchase, lease or otherwise acquire any
interest, (ii) any adverse claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement, license or other encumbrance of
any kind, preference or priority, or (iii) any other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement).

 

“Enhancements” means findings, improvements, discoveries, inventions, additions,
modifications, enhancements, derivative works, clinical development data, or
changes to the Licensed Intellectual Property and/or Regulatory Files, in each
case whether or not patentable.

 

“Equity Securities” means, with respect to any Person, shares of capital stock
of (or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

A-6

--------------------------------------------------------------------------------


 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

“Excepted Debt” has the meaning set forth in Section 5(c)(iii) of the Purchase
Option Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exclusive Field” means human therapeutics, but does not include the
Nonexclusive Field.

 

“Existing NDA” has the meaning set forth in Section 2 of the Confidentiality
Agreement.

 

“Expert” has the meaning set forth in Section 11.1(c) of the Amended and
Restated Research and Development Agreement.

 

“External Directors” means, at any time, up to two (2) Persons elected to the
Symphony GenIsis Board after the Closing Date (who shall be neither employees of
the Symphony Capital nor of Isis) in accordance with the Symphony GenIsis
Charter, the Symphony GenIsis By-laws and Section 4(b)(iv) of the Purchase
Option Agreement.

 

“FDA” means the United States Food and Drug Administration or its successor
agency in the United States.

 

“FDA Sponsor” has the meaning set forth in Section 5.1 of the Amended and
Restated Research and Development Agreement.

 

“Final Termination Date” has the meaning set forth in Section 1(c)(iii) of the
Purchase Option Agreement.

 

“Financial Audits” has the meaning set forth in Section 6.6 of the Amended and
Restated Research and Development Agreement.

 

“Financing” has the meaning set forth in the Preliminary Statement of the
Purchase Option Agreement.

 

“Fiscal Year” has the meaning set forth in each Operative Document in which it
appears.

 

“Form S-3” means the Registration Statement on Form S-3 as defined under the
Securities Act.

 

“FTE” has the meaning set forth in Section 4.1 of the Amended and Restated
Research and Development Agreement.

 

A-7

--------------------------------------------------------------------------------


 

“Funds Termination Date” has the meaning set forth in Section 1(c)(iii) of the
Purchase Option Agreement.

 

“Funds Termination Notice” has the meaning set forth in Section 1(c)(iii) of the
Purchase Option Agreement.

 

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

 

“GCCR” means a glucocorticoid receptor.

 

“GCCR Product” means a pharmaceutical composition comprising an ASO that targets
GCCR.

 

“GCCR Program” means the identification, development, manufacture and/or use of
any GCCR Product in accordance with the Development Plan.

 

“GCGR” means a glucagon receptor.

 

“GCGR Product” means a pharmaceutical composition comprising an ASO that targets
GCGR.

 

“GCGR Program” means the identification, development, manufacture and/or use of
any GCGR Product in accordance with the Development Plan.

 

“GenIsis Relevant Action” means an action against others in the courts,
administrative agencies or otherwise to prevent or terminate infringement,
misappropriation, illegal use or misuse of the Licensed Patent Rights or other
Licensed Intellectual Property due to the manufacture, use, sale or importation
of an ASO that targets ApoB, GCCR or GCGR, as applicable, in the Exclusive
Field.

 

“Governmental Approvals” means authorizations, consents, orders, declarations or
approvals of, or filings with, or terminations or expirations of waiting periods
imposed by any Governmental Authority.

 

“Governmental Authority” means any United States or non-United States federal,
national, supranational, state, provincial, local, or similar government,
governmental, regulatory or administrative authority, agency or commission or
any court, tribunal, or judicial or arbitral body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hedge Agreement” means any interest rate swap, cap or collar agreement,
interest rate future or option contract, currency swap agreement, currency
future or option contract or other similar hedging agreement.

 

A-8

--------------------------------------------------------------------------------


 

“Holdings” means Symphony GenIsis Holdings LLC, a Delaware limited liability
company.

 

“Holdings Claims” has the meaning set forth in Section 5.01 of the Warrant
Purchase Agreement.

 

“Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Holdings dated as of the Closing Date.

 

“HSR Filings” means the pre-merger notification and report forms required under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

 

“IND” means an Investigational New Drug Application, as described in 21 U.S.C. §
355(i)(1) and 21 C.F.R. § 312 in the regulations promulgated by the United
States Food and Drug Administration, or any foreign equivalent thereof.

 

“Indemnification Agreement” means the Indemnification Agreement among Symphony
GenIsis and the Directors named therein, dated as of the Closing Date, as such
agreement may be amended or amended and restated from time to time.

 

“IND-Enabling Studies” means the pharmacokinetic and toxicology studies required
for filing an IND.

 

“Indemnified Party” has the meaning set forth in each Operative Document in
which it appears.

 

“Indemnified Proceeding” has the meaning set forth in each Operative Document in
which it appears.

 

“Indemnifying Party” has the meaning set forth in each Operative Document in
which it appears.

 

“Initial Development Budget” means the initial development budget prepared by
representatives of Symphony GenIsis and Isis prior to the Closing Date, and
attached to the Amended and Restated Research and Development Agreement as
Exhibit D thereto.

 

“Initial Development Plan” means the initial development plan prepared by
representatives of Symphony GenIsis and Isis prior to the Closing Date, and
attached to the Amended and Restated Research and Development Agreement as
Exhibit C thereto.

 

“Initial Holdings LLC Agreement” means the Agreement of Limited Liability
Company of Holdings, dated March 8, 2006.

 

“Initial Investors LLC Agreement” means the Agreement of Limited Liability
Company of Investors, dated March 8, 2006.

 

“Initial LLC Member” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

A-9

--------------------------------------------------------------------------------


 

“Interest Certificate” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investment Overview” means the investment overview describing the transactions
entered into pursuant to the Operative Documents.

 

“Investment Policy” has the meaning set forth in Section 1(a)(vi) of the RRD
Services Agreement.

 

“Investors” means Symphony GenIsis Investors LLC.

 

“Investors LLC Agreement” means the Amended and Restated Agreement of Limited
Liability Company of Investors dated as of the Closing Date

 

“IRS” means the U.S. Internal Revenue Service.

 

“Isis” means Isis Pharmaceuticals, Inc., a Delaware corporation.

 

“Isis 2005 10-K” means the annual report for fiscal year 2005 filed by Isis on
Form 10-K on March 16, 2006, pursuant to the Exchange Act.

 

“Isis Accounting Advisor” means Ernst & Young LLP or Deloitte & Touche USA LLP.

 

“Isis Common Stock” means the common stock, par value $0.001 per share, of Isis.

 

“Isis Commitment Amount” has the meaning set forth in Paragraph 14 of Annex B to
the Amended and Restated Research and Development Agreement.

 

“Isis Common Stock Valuation” has the meaning set forth in Section 2(e) of the
Purchase Option Agreement.

 

“Isis Funding Notice” has the meaning set forth in Section 2 of the Research
Cost Sharing and Extension Agreement.

 

“Isis Obligations” has the meaning set forth in Section 6.1 of the Amended and
Restated Research and Development Agreement.

 

“Isis Personnel” has the meaning set forth in Section 8.4 of the Amended and
Restated Research and Development Agreement.

 

“Isis Subcontractor” has the meaning set forth in Section 6.2 of the Amended and
Restated Research and Development Agreement.

 

A-10

--------------------------------------------------------------------------------


 

“Key Personnel” means those Isis Personnel listed on Schedule 6.4 to the Amended
and Restated Research and Development Agreement, as such schedule may be updated
from time to time by mutual agreement of the parties to the Amended and Restated
Research and Development Agreement.

 

“Knowledge” means the actual (and not imputed) knowledge of the executive
officers of Isis, without the duty of inquiry or investigation.

 

“Law” means any law, statute, treaty, constitution, regulation, rule, ordinance,
order or Governmental Approval, or other governmental restriction, requirement
or determination, of or by any Governmental Authority.

 

“License” has the meaning set forth in the Preliminary Statement of the Purchase
Option Agreement.

 

“Licensed Intellectual Property” means the Licensed Patent Rights, Symphony
GenIsis Enhancements, Licensor Enhancements and the Licensed Know-How.

 

“Licensed Know-How” means any and all proprietary technology that is Controlled
by Licensor prior to the unexercised expiration or termination of the Purchase
Option that relates to, or is exploitable in connection with, the Licensed
Patent Rights, Regulatory Files, Products or the Programs, including without
limitation, manufacturing processes or protocols, know-how, writings,
documentation, data, technical information, techniques, results of
experimentation and testing, diagnostic and prognostic assays, specifications,
databases, any and all laboratory, research, pharmacological, toxicological,
analytical, quality control pre-clinical and clinical data, and other
information and materials, whether or not patentable.

 

“Licensed Patent Rights” means:

 

(a)           any and all patents, patent applications and invention disclosures
Controlled by Licensor prior to the unexercised expiration or termination of the
Purchase Option and relating to, or exploitable in connection with, any Product
and/or any Program;

 

(b)           any and all reissues, continuations, divisionals,
continuations-in-part, reexaminations, renewals, substitutes, extensions or
foreign counterparts of the patents, patent applications and invention
disclosures described in (a) filed prior to the unexercised expiration or
termination of the Purchase Option; and

 

(c)           any and all reissues, continuations, divisionals,
continuations-in-part, reexaminations, renewals, substitutes, extensions or
foreign counterparts of the patents, patent applications and invention
disclosures described in (a) or (b) filed after the unexercised expiration or
termination of the Purchase Option but solely to the extent the subject matter
in any such continuation-in-part embodies Licensed Know-How or has been
disclosed in the patents or patent applications described in (a) or (b).

 

Licensed Patent Rights include any and all patents and patent applications that
claim Licensor Enhancements or Symphony GenIsis Enhancements and
Program-Specific Patents.

 

A-11

--------------------------------------------------------------------------------


 

“Licensor” means Isis.

 

“Licensor Enhancements” means all findings, improvements, discoveries,
inventions, additions, modifications, enhancements, derivative works, clinical
development data, or changes to the Licensed Know-How, Regulatory Files,
Products or the Programs, in each case, developed by Licensor during the Term
(in each case whether or not patentable), to the extent such items do not
otherwise qualify as Symphony GenIsis Enhancements hereunder, regardless of
whether such work is funded by Symphony GenIsis or Isis.

 

“Lien” has the meaning set forth in Section 1.01 of the Holdings LLC Agreement.

 

“Liquidating Event” has the meaning set forth in Section 8.01 of the Holdings
LLC Agreement.

 

“LLC Agreements” means the Initial Holdings LLC Agreement, the Holdings LLC
Agreement, the Initial Investors LLC Agreement and the Investors LLC Agreement.

 

“Loss” has the meaning set forth in each Operative Document in which it appears.

 

“Major Market” means the United States, Germany, the United Kingdom, Italy,
Spain, Japan, India, France and Canada.

 

“Management Budget Component” has the meaning set forth in Section 4.1 of the
Amended and Restated Research and Development Agreement.

 

“Management Fee” has the meaning set forth in Section 6(a) of the RRD Services
Agreement.

 

“Manager” means (i) for each LLC Agreement in which it appears, the meaning set
forth in such LLC Agreement, and (ii) for each other Operative Document in which
it appears, RRD in its capacity as manager of Symphony GenIsis.

 

“Management Services” has the meaning set forth in Section 1(a) of the RRD
Services Agreement.

 

“Manager Event” has the meaning set forth in Section 3.01(g) of the Holdings LLC
Agreement.

 

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on (i) the business, assets, property or condition (financial or
otherwise) of such Person or, (ii) its ability to comply with and satisfy its
respective agreements and obligations under the Operative Documents or, (iii)
the enforceability of the obligations of such Person of any of the Operative
Documents to which it is a party.

 

“Material Subsidiary” means, at any time, a Subsidiary of Isis having assets in
an amount equal to at least 5% of the amount of total consolidated assets of
Isis and its Subsidiaries (determined as of the last day of the most recent
reported fiscal quarter of Isis) or revenues or net income in an amount equal to
at least 5% of the amount of total consolidated revenues or net

 

A-12

--------------------------------------------------------------------------------


 

income of Isis and its Subsidiaries for the 12-month period ending on the last
day of the most recent reported fiscal quarter of Isis.

 

“Medical Discontinuation Event” means (a) as specified in each Protocol, those
data that, if collected in such Protocol, demonstrate that such Protocol should
not be continued or (b) a series of adverse events, side effects or other
undesirable outcomes that, when collected in a Protocol, would cause a
reasonable FDA Sponsor to discontinue such Protocol.

 

“Membership Interest” means (i) for each LLC Agreement in which it appears, the
meaning set forth in such LLC Agreement, and (ii) for each other Operative
Document in which it appears, the meaning set forth in the Holdings LLC
Agreement.

 

“MOE Gapmer” means a single stranded antisense oligonucleotide of less than
[***] nucleotides (i) wherein all of the backbone linkages are modified by
adding a sulfur at the non-bridging oxygen (phosphorothioate) and (ii)
comprising a region of at least [***] unsubstituted 2′-deoxy nucleotides with
the remaining nucleotides contain a 2′-O-(methoxyethyl) substitution at the 2′
position.

 

“NASDAQ” means the National Association of Securities Dealers Automated
Quotation System.

 

“NDA” means a New Drug Application, as defined in the regulations promulgated by
the United States Food and Drug Administration, or any foreign equivalent
thereof.

 

“Nonexclusive Field” means (i) manufacturing (including analytical methods)
ASOs, (ii) formulating ASOs, (iii) conducting Research on ASOs and/or (iv)
supplying ASOs solely to conduct Research.

 

“Non-Isis Capital Transaction” means any (i) sale or other disposition of all or
part of the Symphony GenIsis Shares or all or substantially all of the operating
assets of Symphony GenIsis, to a Person other than Isis or an Affiliate of Isis
or (ii) distribution in kind of the Symphony GenIsis Shares following the
expiration of the Purchase Option.

 

“Novated and Restated Technology License Agreement” means the Novated and
Restated Technology License Agreement, dated as of the Closing Date, among Isis,
Symphony GenIsis and Holdings.

 

“Operative Documents” means, collectively, the Indemnification Agreement, the
Holdings LLC Agreement, the Purchase Option Agreement, the Warrant Purchase
Agreement, the Registration Rights Agreement, the Subscription Agreement, the
Technology License Agreement, the Novated and Restated Technology License
Agreement, the RRD Services Agreement, the Research and Development Agreement,
the Research Cost Sharing and Extension Agreement, the Amended and Restated
Research and Development Agreement, the Confidentiality Agreement, and each
other certificate and agreement executed in connection with any of the foregoing
documents.

 

“Organizational Documents” means any certificates or articles of incorporation
or formation, partnership agreements, trust instruments, bylaws or other
governing documents.

 

A-13

--------------------------------------------------------------------------------


 

“Partial Stock Payment” has the meaning set forth in Section 3(a)(iii) of the
Purchase Option Agreement.

 

“Party(ies)” means, for each Operative Document or other agreement in which it
appears, the parties to such Operative Document or other agreement, as set forth
therein.  With respect to any agreement in which a provision is included therein
by reference to a provision in another agreement, the term “Party” shall be read
to refer to the parties to the document at hand, not the agreement that is
referenced.

 

“Payment Terms” has the meaning set forth in Section 8.2 of the Amended and
Restated Research and Development Agreement.

 

“Percentage” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Permitted Investments” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.

 

“Permitted Lien” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Person” means any individual, partnership (whether general or limited), limited
liability company, corporation, trust, estate, association, nominee or other
entity.

 

“Personnel” of a Party means such Party, its employees, subcontractors,
consultants, representatives and agents.

 

“Prime Rate” means the quoted “Prime Rate” at JPMorgan Chase Bank or, if such
bank ceases to exist or is not quoting a base rate, prime rate reference rate or
similar rate for United States dollar loans, such other major money center
commercial bank in New York City selected by the Manager.

 

“Products” means an ApoB Product, a GCCR Product and/or a GCGR Product.

 

“Profit” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“Programs” means the ApoB Program, the GCCR Program and/or the GCGR Program.

 

“Program-Specific Patents” means

 

(a)           any and all patents, patent applications and invention disclosures
Controlled by Licensor prior to the unexercised expiration or termination of the
Purchase Option that claim any composition of matter comprising, or method of
using, an ASO targeting any of ApoB, GCCR or GCGR, including but not limited to,
the patents and patent applications listed on Annex C to the Novated and
Restated Technology License Agreement;

 

A-14

--------------------------------------------------------------------------------


 

(b)           any and all reissues, continuations, divisionals,
continuations-in-part, reexaminations, renewals, substitutes, extensions or
foreign counterparts of the patents, patent applications and invention
disclosures described in (a) filed prior to the unexercised expiration or
termination of the Purchase Option; and

 

(c)           any and all reissues, continuations, divisionals,
continuations-in-part, reexaminations, renewals, substitutes, extensions or
foreign counterparts of the patents, patent applications and invention
disclosures described in (a) or (b) filed after the unexercised expiration or
termination of the Purchase Option but solely to the extent the subject matter
in such any continuation-in-part embodyies Licensed Know-How or has been
disclosed in the patents or patent applications described in (a) or (b).

 

“Protocol” means a written protocol that meets the substantive requirements of
Section 6 of the ICH Guideline for Good Clinical Practice as adopted by the FDA,
effective May 9, 1997 and is included within the Development Plan or later
modified or added to the Development Plan pursuant to the Amended and Restated
Research and Development Agreement.

 

“Public Companies” has the meaning set forth in Section 5(e) of the Purchase
Option Agreement.

 

“Purchase Option” has the meaning set forth in Section 1(a) of the Purchase
Option Agreement.

 

“Purchase Option Agreement” means this Purchase Option Agreement dated as of the
Closing Date, among Isis, Holdings and Symphony GenIsis.

 

“Purchase Option Closing” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.

 

“Purchase Option Closing Date” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.

 

“Purchase Option Commencement Date” has the meaning set forth in Section
1(c)(iii) of the Purchase Option Agreement.

 

“Purchase Option Exercise Date” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.

 

“Purchase Option Exercise Notice” has the meaning set forth in Section 2(a) of
the Purchase Option Agreement.

 

“Purchase Option Interim Date” has the meaning set forth in Section 2(b)(i) of
the Purchase Option Agreement.

 

“Purchase Option Period” has the meaning set forth in Section 1(c)(iii) of the
Purchase Option Agreement.

 

A-15

--------------------------------------------------------------------------------


 

“Purchase Price” has the meaning set forth in Section 2(b) of the Purchase
Option Agreement.

 

“Put Option” has the meaning set forth in Section 2A of the Purchase Option
Agreement.

 

“Put Option Exercise Notice” has the meaning set forth in Section 2A of the
Purchase Option Agreement.

 

“QA Audits” has the meaning set forth in Section 6.5 of the Amended and Restated
Research and Development Agreement.

 

“Quarterly Price” has the meaning set forth in Section 2(b)(i) of the Purchase
Option Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the Closing Date, between Isis and Holdings.

 

“Registration Statement” has the meaning set forth in Section 1(b) of the
Registration Rights Agreement.

 

“Regulatory Authority” means the United States Food and Drug Administration, or
any successor agency in the United States, or any health regulatory
authority(ies) in any other country that is a counterpart to the FDA and has
responsibility for granting registrations or other regulatory approval for the
marketing, manufacture, storage, sale or use of drugs in such other country.

 

“Regulatory Allocation” has the meaning set forth in Section 3.06 of the
Holdings LLC Agreement.

 

“Regulatory Files” means any IND, NDA or any other filings filed with any
Regulatory Authority with respect to the Programs.

 

“Representative” of any Person means such Person’s shareholders, principals,
directors, officers, employees, members, managers and/or partners.

 

“Research” means research, including gene function, gene expression and target
validation research, which may include small pilot toxicology studies but
excludes IND-Enabling Studies or dosing humans.  Research does not include
commercialization.

 

“Research Cost Sharing and Extension Agreement” means the Research Cost Sharing
and Extension Agreement dated as of the Closing Date, among Isis, Holdings and
Symphony GenIsis, Inc..

 

“Research and Development Agreement” means the Research and Development
Agreement dated as of the Closing Date, between Isis and Holdings.

 

“RRD” means RRD International, LLC, a Delaware limited liability company.

 

A-16

--------------------------------------------------------------------------------


 

“RRD FTE Budget” means the budget attached to the RRD Services Agreement as
Exhibit 3 thereto.

 

“RRD Indemnified Party” has the meaning set forth in Section 10(a) of the RRD
Services Agreement.

 

“RRD Investment Personnel” has the meaning set forth in Section 1(a)(v) of the
RRD Services Agreement.

 

“RRD Loss” has the meaning set forth in Section 10(a) of the RRD Services
Agreement.

 

“RRD Personnel” has the meaning set forth in Section 1(a)(ii) of the RRD
Services Agreement.

 

“RRD Services Agreement” means the RRD Services Agreement between Symphony
GenIsis and RRD, dated as the Closing Date, 2006.

 

“Schedule K-1” has the meaning set forth in Section 9.02(a) of the Holdings LLC
Agreement.

 

“Scheduled Meeting” has the meaning set forth in Paragraph 6 of Annex B of the
Amended and Restated Research and Development Agreement.

 

“Scientific Discontinuation Event” has the meaning set forth in Section 4.2(c)
of the Amended and Restated Research and Development Agreement.

 

“SCP” means Symphony Capital Partners, L.P., a Delaware limited partnership.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Stockholder Questionnaire” has the meaning set forth in Section 4(a) of
the Registration Rights Agreement.

 

“Shareholder” means any Person who owns any Symphony GenIsis Shares.

 

“Solvent” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.

 

“SSP” means Symphony Strategic Partners, LLC, a Delaware limited liability
company.

 

“Stock Payment Date” has the meaning set forth in Section 2 of the Subscription
Agreement.

 

“Stock Purchase Price” has the meaning set forth in Section 2 of the
Subscription Agreement.

 

A-17

--------------------------------------------------------------------------------


 

“Subcontracting Agreement” has the meaning set forth in Section 6.2 of the
Amended and Restated Research and Development Agreement.

 

“Sublicensed Intellectual Property” has the meaning set forth in Section 3.2 of
the Novated and Restated Technology License Agreement.

 

“Sublicense Obligations” has the meaning set forth in Section 3.2 of the Novated
and Restated Technology License Agreement.

 

“Subscription Agreement” means the Subscription Agreement between Symphony
GenIsis and Holdings, dated as the Closing Date.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency); (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company; or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Surviving Entity” means the surviving legal entity which is surviving entity to
Isis after giving effect to a Change of Control.

 

“Symphony Capital” means Symphony Capital LLC, a Delaware limited liability
company.

 

“Symphony Fund(s)” means Symphony Capital Partners, L.P., a Delaware limited
partnership, and Symphony Strategic Partners, LLC, a Delaware limited liability
company.

 

“Symphony GenIsis” means Symphony GenIsis, Inc., a Delaware corporation.

 

“Symphony GenIsis Auditors” has the meaning set forth in Section 5(b) of the RRD
Services Agreement.

 

“Symphony GenIsis Board” means the board of directors of Symphony GenIsis.

 

“Symphony GenIsis By-laws” means the By-laws of Symphony GenIsis, as adopted by
resolution of the Symphony GenIsis Board on the Closing Date.

 

“Symphony GenIsis Charter” means the Amended and Restated Certificate of
Incorporation of Symphony GenIsis, dated as of the Closing Date.

 

“Symphony GenIsis Director Event” has the meaning set forth in Section
3.01(h)(i) of the Holdings LLC Agreement.

 

A-18

--------------------------------------------------------------------------------


 

“Symphony GenIsis Enhancements” means findings, improvements, discoveries,
inventions, additions, modifications, enhancements, derivative works, clinical
development data, or changes to the Licensed Know-How, Regulatory Files,
Products or the Programs, made by or on behalf of Symphony GenIsis during the
Term, in each case whether or not patentable, including any such findings,
improvements, discoveries, inventions, additions, modifications, enhancements,
derivative works, clinical development data, or changes related to data and
information generated or derived by RRD and assigned to Symphony GenIsis
pursuant to Section 12 of the RRD Services Agreement.

 

“Symphony GenIsis Equity Securities” means the Common Stock and any other stock
or shares issued by Symphony GenIsis.

 

“Symphony GenIsis Loss” has the meaning set forth in Section 10(b) of the RRD
Services Agreement.

 

“Symphony GenIsis Shares” has the meaning set forth in Section 2.02 of the
Holdings LLC Agreement.

 

“Tangible Materials” means any tangible documentation, whether written or
electronic, existing as of the Closing Date or during the Term, that is
Controlled by the Licensor, embodying or relating to the Licensed Intellectual
Property, Regulatory Files, Products or the Programs, including, but not limited
to, safety, efficacy or other data related to the Products or Programs,
documentation, patent applications and invention disclosures.

 

“Tax Amount” has the meaning set forth in Section 4.02 of the Holdings LLC
Agreement.

 

“Technology License Agreement” means the Technology License Agreement, dated as
of the Closing Date, between Isis and Holdings.

 

“Term” has the meaning set forth in Section 4(b)(iii) of the Purchase Option
Agreement, unless otherwise stated in any Operative Document.

 

“Territory” means the world.

 

“Third Party IP” has the meaning set forth in Section 2.9 of the Novated and
Restated Technology License Agreement.

 

“Third Party Licensor” means a third party from which Isis has received a
license or sublicense to Licensed Intellectual Property.

 

“Transfer” has for each Operative Document in which it appears the meaning set
forth in such Operative Document.

 

“Transferee” has, for each Operative Document in which it appears, the meaning
set forth in such Operative Document.

 

A-19

--------------------------------------------------------------------------------


 

“Voluntary Bankruptcy” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.

 

“Warrant Closing” has the meaning set forth in Section 2.03 of the Warrant
Purchase Agreement.

 

“Warrant Date” has the meaning set forth in Section 2.02 of the Warrant Purchase
Agreement.

 

“Warrant Purchase Agreement” means the Warrant Purchase Agreement, dated as of
the Closing Date, between Isis and Holdings.

 

“Warrant Shares” has the meaning set forth in Section 2.01 of the Warrant
Purchase Agreement.

 

“Warrant Surrender Price” has the meaning set forth in Section 7.08 of the
Warrant Purchase Agreement.

 

“Warrants” has the meaning set forth in Section 2.01 of the Warrant Purchase
Agreement.

 

A-20

--------------------------------------------------------------------------------


 

ANNEX B

 

[RESERVED]

 

B-1

--------------------------------------------------------------------------------


 

ANNEX C

 

CERTAIN PROGRAM-SPECIFIC PATENTS

 

[***]

 

C-1

--------------------------------------------------------------------------------


 

ANNEX D

 

CERTAIN ROYALTY AND MILESTONE PAYMENTS

 

[***]

 

D-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.2

 

CERTAIN RESTRICTIONS RELATING TO LICENSED INTELLECTUAL PROPERTY LICENSED TO
LICENSOR BY A THIRD PARTY

 

                [***]

 

2

--------------------------------------------------------------------------------